Citation Nr: 0325704	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  01-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder, currently diagnosed as 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from November 1958 to February 
1980.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran filed a timely notice of 
disagreement, and the RO provided a statement of the case 
(SOC).  In October 2001 the veteran perfected his appeal, and 
the issue was subsequently certified to the Board.  


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder; the veteran did not appeal that 
determination.  

2.  Since the July 1998 RO rating decision, the veteran has 
submitted evidence which was not previously submitted to 
agency decisionmakers, which is related to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for a bilateral knee disorder, which is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and which raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for a bilateral knee 
disorder, currently diagnosed as osteoarthritis, may be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002)) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations apply in the instant case.  See VAOPGCPREC 11-
2000.  The duty-to-assist provisions of the VCAA do not apply 
until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f).  The regulations implementing the 
VCAA include a new definition of new and material evidence.  
See 38 C.F.R. § 3.156(a) (effective for claims submitted 
after August 29, 2001).  In correspondence dated in December 
2000 and a SOC dated in June 2001, the veteran was 
specifically notified of the VCAA and how it pertains to his 
claim.

II.  Factual Background and Discussion

The law provides that a claimant may reopen a previously 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).

In a July 1998 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a bilateral 
knee disorder.  The veteran did not appeal that 
determination, and it has become final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

At the time of the RO's July 1998 decision, the competent 
evidence of record included the veteran's service medical 
records and VA outpatient treatment records dated in March 
1981 that noted complaints of knee pain since 1965.  The 
record also included a VA general medical examination report 
dated in June 1998, which diagnosed the veteran with 
degenerative joint disease of the knees, bilaterally.  

Since the July 1998 RO rating decision, the veteran has 
submitted private treatment records dated in February 1999 
that indicated a history of knee pain and diagnosed him with 
osteoarthritis of both knees.  The veteran has also submitted 
VA outpatient treatment records indicating continued 
complaints of knee pain, with diagnoses of left patellar 
tendonitis and bilateral arthritis.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes evidence that was not previously 
submitted to agency decisionmakers.  It is related to an 
unestablished fact necessary to substantiate the claim for 
service connection, it is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim, and it appears to raise a reasonable 
possibility of substantiating the claim.  The evidence 
includes the February 1999 private treatment record that 
appears to raise the possibility that the veteran's current 
diagnosis of osteoarthritis is related to his history of knee 
problems in service.  As that evidence addresses directly the 
basis for the prior denial of the claim, it is "new and 
material," and the claim must be reopened.


ORDER

New and material evidence has been submitted.  The claim of 
entitlement to service connection for a bilateral knee 
disability is reopened.  


REMAND

As noted above, there has been a significant recent change in 
statutory law,and VA regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  Since the Board finds that the veteran's 
claim must be reopened, additional development is required to 
provide adequate notice of the VCAA and specifically how it 
applies to his service connection claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003).  (holding the new regulation 
codified at 38 C.F.R.§ 3.159(b)(1) to be invalid because it 
permits VA to render a decision in a claim if a response to a 
request for information from the veteran is not received 
within 30 days, instead of waiting a full year for such 
response).

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, including providing 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  In light of the evidence 
of record, the Board finds an additional medical opinion is 
required prior to appellate review.

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim, to include providing information as to 
current medical treatment, and reporting for an examination 
as described below.  The veteran is hereby referred to 38 
C.F.R. §§ 3.158, 3.655 (2003), under which his failure to 
cooperate could result in adverse action on his claim.  

In view of the foregoing, the matter on appeal is remanded 
for the following action:

1.	The RO must review the veteran's claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See also Paralyzed 
Veterans of America v. Secretary, cited 
above.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for a bilateral knee disorder.  
After securing the necessary release(s), 
the RO should obtain those records that 
have not previously been associated with 
the veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.

3.  The veteran should be afforded a VA 
examination to determine whether he 
currently has a bilateral knee disorder, 
and if so, whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
knee disorder developed during service or 
is otherwise related to service, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
degree of probability).  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and review of the file 
should be cited in the examination 
report.  A written report of the 
examination should be placed in the 
claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



